DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims1-4, 9-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et.al. (US 20190116380) (Tzu-Der Chuang).
Regarding Claim 1,Chuang discloses  a  method of video processing, comprising: determining, for a conversion between a first video block of a video and a bitstream of the video, that a prediction mode is applied to the first video block, wherein in the prediction mode, reconstructed samples are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escaped samples, or 3) palette information included in the bitstream [See Paragraphs 16,33, 34-35, 179 and Claims 1 and 4]; constructing, a palette for the first video block based on a palette prediction table, wherein the palette is used to derive the reconstructed samples of the first video block [See Paragraphs 16, 121, 201-202 and Tables 9, 12]; and performing the conversion based on the palette; wherein the palette prediction table has different maximum sizes for video blocks with a tree type of single tree and a tree type of dual tree [See Paragraphs xx].
Regarding Claims 2 and 12, Chuang discloses wherein the maximum size of the palette prediction table is a fixed integer value [See Paragraphs 3, 13, 17, 156, 268, 339-342 and Claim 1].
Regarding Claims 3 and 13, Chuang discloses wherein the size of the palette prediction table and the size of the palette change for different coding blocks [See Paragraphs 11-112, 132 and Tables 5-11].
Regarding Claims 4 and 14, Chuang discloses wherein indications of the size of the palette prediction table and the size of the palette for the first video block are explicitly signaled in the bitstream [See Paragraphs 16-17, 100-119 and 179-188].
Regarding Claim 9, Chuang discloses wherein the conversion includes encoding the first video block into the bitstream [See Paragraphs 13, 179, Claims 1 and 7 and Fig. 17].
Regarding Claim 10, Chuang discloses wherein the conversion includes decoding the first video block from the bitstream [See Paragraphs See Paragraphs 13, 179, Claims 1 and 7 and Fig. 17].
Regarding Claim 11, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding Claim 19, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding Claim 20, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et.al. (US 20190116380) (Tzu-Der Chuang) in view of Ye et al.  (US 20200092546) (Jing Ye).
Regarding Claims 5 and 15, Chuang doesn’t explicitly disclose wherein the first video block is a luma video block with a tree type of dual tree, and wherein palettes of different sizes are constructed for the first video block and a chroma video block corresponding to the first video block 
However, Ye discloses wherein the first video block is a luma video block with a tree type of dual tree, and wherein palettes of different sizes are constructed for the first video block and a chroma video block corresponding to the first video block [See Paragraphs 5, 90-92 and Fig. 9].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Chuang to add the teachings in Ye as above, to provide a method that palette initializer with predefined entries is used to initialize the palette predictor list which results in improved coding efficiency [See Ye Paragraphs 92].
Regarding Claims 6 and 16, Chuang doesn’t explicitly disclose wherein different syntax elements used to derive the palette of the first video block and a palette of the chroma video block are included in the bitstream 
However, Ye discloses wherein different syntax elements used to derive the palette of the first video block and a palette of the chroma video block are included in the bitstream [See Paragraphs 5, 90-92 and Fig. 9].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Chuang to add the teachings in Ye as above, to provide a method that palette initializer with predefined entries is used to initialize the palette predictor list which results in improved coding efficiency [See Ye Paragraphs 92].
Regarding Claims 7 and 17, Chuang doesn’t explicitly disclose wherein the first video block is a luma video block with a tree type of single tree, and wherein the first video block and a chroma video block corresponding to the first video block share the palette 
However, Ye discloses wherein the first video block is a luma video block with a tree type of single tree, and wherein the first video block and a chroma video block corresponding to the first video block share the palette [See Paragraphs 5, 90-92 and Fig. 9].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Chuang to add the teachings in Ye as above, to provide a method that palette initializer with predefined entries is used to initialize the palette predictor list which results in improved coding efficiency [See Ye Paragraphs 92].
Regarding Claims 8 and 18, Chuang doesn’t explicitly disclose wherein the palette prediction table comprises three color components when a single tree is applied to the first video block, wherein the palette prediction table comprises two chroma color components when a dual tree is applied to the first video block and the first video block is a chroma block, and wherein the palette prediction table comprises one color component when a dual tree is applied to the first video block and the first video block is a luma block. 
However, Ye discloses wherein the palette prediction table comprises three color components when a single tree is applied to the first video block, wherein the palette prediction table comprises two chroma color components when a dual tree is applied to the first video block and the first video block is a chroma block, and wherein the palette prediction table comprises one color component when a dual tree is applied to the first video block and the first video block is a luma block [See Paragraphs 149-158, 163 and Claim 9].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Chuang to add the teachings in Ye as above, to provide a method that palette initializer with predefined entries is used to initialize the palette predictor list which results in improved coding efficiency [See Ye Paragraphs 92].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487